                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF VIRGINIA
                                           Richmond Division
                                                                                      rrE    NAY I 5 2019
                                                                                        CLERK, U.S. DISTRICT COURT
                                                                                              RICHMOND, VA
         UNITED STATES OF AMERICA                      )                                               ----··-•---
                                                       )
         v.                                            )   Criminal No. 3:15CR83-HEH
                                                       )
         DANTA OMAR ROBERTS,                           )
                                                       )
                Petitioner.                            )

                                     MEMORANDUM OPINION
              (Dismissing Claims 2 and 3 and Setting Claim 1 for an Evidentiary Hearing)

                Danta Omar Roberts ("Petitioner"), a federal inmate proceedingpro se, filed this

         motion under 28 U.S.C. § 2255 to vacate, set aside, or correct his sentence. Petitioner

         contends that he is entitled relief on the following grounds:

                Claim 1        Petitioner failed to receive the effective assistance of counsel
                               because counsel failed to follow an appeal as directed. (ECF No. 29,
                               at 4.) 1

                Claim 2        Petitioner failed to receive the effective assistance of counsel
                               because counsel failed to advise him that by pleading guilty he and
                               his immediate family would be rendered ineligible to receive federal
                               benefits. (Id. at 5.)

                Claim 3        Petitioner failed to receive the effective assistance of counsel
                               because counsel failed to advance a viable challenge to Petitioner's
                               Career Offender enhancement under the Sentencing Guidelines
                               ("USSG"). (Id. at 6.)

         The Government has responded. Petitioner has replied. The matter is ripe for

         disposition.



                1
                   The Court employs the pagination assigned by the CM/ECF docketing system to all
         citations in the record.



. ,' .
                             I. PROCEDURAL HISTORY

       On May 5, 2015, a grand jury charged Petitioner with: possession with intent to

distribute heroin (Count One); possession with intent to distribute cocaine (Count Two);

possession of a firearm and ammunition by a convicted felon (Count Three); and use and

carry of a firearm during and in relation to a drug trafficking crime (Count Four). (ECF

No. 3, at 1-3.) On July 7, 2015, pursuant to a Plea Agreement, Petitioner pied guilty to

Count One. (ECF No. 17, at 1.) Petitioner acknowledged that, had the matter gone to

trial, the Government could have proved the facts pertinent to Petitioner's guilt with

respect to Count One beyond a reasonable doubt. (ECF No. 18, at I.) Petitioner further

acknowledged that, had the matter gone to trial, the Government could have proved

beyond a reasonable doubt the facts necessary to establish Petitioner's guilt with respect

to Counts Three and Four. (Id. at 2-3.)

       At sentencing, Petitioner was found to be Career Offender (see ECF No. 22, ,i 24),

with a corresponding sentencing range of 188-235 months. (See id. at 18.) On October

6, 2015, the Court sentenced Petitioner to 200 months of imprisonment. (ECF No. 26, at

2.)

           II. ALLEGED INEFFECTIVE ASSISTANCE OF COUNSEL

       To demonstrate the ineffective assistance of counsel, a defendant must show first

that counsel's representation was deficient, and second, that the deficient performance

prejudiced the defense. Stricklandv. Washington, 466 U.S. 668,687 (1984). To satisfy

the deficient performance facet of Strickland, the defendant must overcome the '"strong

presumption' that counsel's strategy and tactics fall 'within the wide range of reasonable


                                             2
professional assistance."' Burch v. Corcoran, 273 F.3d 577,588 (4th Cir. 2001) (quoting

Strickland, 466 U.S. at 689). The prejudice component requires a defendant to "show

that there is a reasonable probability that, but for counsel's unprofessional errors, the

result of the proceeding would have been different. A reasonable probability is a

probability sufficient to undermine confidence in the outcome." Strickland, 466 U.S. at

694. In analyzing ineffective assistance of counsel claims, it is not necessary to

determine whether counsel performed deficiently if the claim is readily dismissed for lack

of prejudice. Id. at 697.

       A.     Claim 1

       An attorney's failure to file a requested appeal is per se ineffective assistance of

counsel. See Roe v. Flores-Ortega, 528 U.S. 470, 483-86 (2000). This is true even if the

defendant has waived his right to appeal. United States v. Poindexter, 492 F.3d 263,273

(4th Cir. 2007). The United States Court of Appeals for the Fourth Circuit has instructed

that "when a defendant brings a§ 2255 claim based on his attorney's failure to file a

requested notice of appeal, the district court should hold a hearing if it is unclear in the

record whether the attorney was so instructed." Id. at 272. That is the case here.

       Petitioner swears that, following sentencing, he instructed his attorney, Mary

Maguire, to file an appeal. (ECF No. 29, at 4.) Ms. Maguire swears that she

       has reviewed her file and correspondence with Mr. Roberts and has no
       documents concerning any conversations with Mr. Roberts concerning his
       right to appeal. In addition, counsel has no independent recollection of a
       conversation with Mr. Roberts concerning his right to appeal. In other
       words, counsel cannot tell the Court whether or not Mr. Roberts told her to
       appeal his case.



                                              3
(ECF No. 45-1, 1 1 (punctuation corrected).) When, as here, "a colorable Sixth

Amendment claim is presented, and where material facts are in dispute involving

inconsistencies beyond the record, a hearing is necessary." United States v. Magini, 973

F .2d 261, 264 (4th Cir. 1992) (citing Becton v. Barnett, 920 F .2d 1190, 1192 (4th Cir.

1990); Moore v. United States, 950 F.2d 656,661 (10th Cir. 1991)). Accordingly, the

Court will set Claim 1 for an evidentiary hearing.

       B.        Claim 2

       In Claim 2, Petitioner complains that his counsel failed to advise him of the

consequences under 21 U.S.C. § 862a by pleading guilty to Count One. That statute

provides that:

       An individual convicted (under Federal or State law) of any offense which
       is classified as a felony by the law of the jurisdiction involved and which
       has as an element the possession, use, or distribution of a controlled
       substance (as defined in section 802(6) of this title) shall not be eligible
       for-
           (1) assistance under any State program funded under part A of title IV
           of the Social Security Act, or
           (2) benefits under the supplemental nutrition assistance program (as
           defined in section 3 of the Food and Nutrition Act of 2008 (7 U.S.C.
           2012)) or any State program carried out under that Act.

21 U.S.C. § 862a. As explained below, Petitioner cannot demonstrate any prejudice for

this alleged omission.

       In the context of a guilty plea, the Supreme Court modified the second prong of

Strickland to require a showing that "there is a reasonable probability that, but for

counsel's errors, [petitioner] would not have pleaded guilty and would have insisted on

going to trial." Hill v. Lockhart, 474 U.S. 52, 59 (1985). A defendant's assertion that he



                                              4
would not have pied guilty ifhe had received better assistance from counsel is not

dispositive of the issue. See United States v. Mora-Gomez, 875 F. Supp. 1208, 1214

(E.D.Va.1995). Rather, "[t]his is an objective inquiry and dependent on the likely

outcome of a trial had the defendant not pleaded guilty." Meyer v. Branker, 506 F.3d 358,

369 (4th Cir. 2007) (internal citation omitted) (citing Hill, 474 U.S. at 59-60). The Court

looks to all the facts and circumstances surrounding a petitioner's plea, including the

likelihood of conviction and any potential sentencing benefit to pleading guilty. Id. at

369-70. As explained below, those facts demonstrate clearly demonstrate that Roberts

was not prejudiced by the omission he alleges here.

       First, prior to pleading guilty to Count One, Petitioner already was ineligible for

benefits under 21 U.S.C.A. § 862a by virtue of his two prior felony drug convictions.

(ECF No. 22, ,r,r 35, 37). Moreover, Petitioner's admissions in his Statement of Facts

reflect that his conviction of not only Count One, but also of Counts Three and Four was

a near certainty. Furthermore, by pleading guilty to Count One and having the other

counts dismissed, Petitioner significantly reduced his sentencing exposure. In the

absence of a guilty plea, and the 3-level reduction to his Offense Level for acceptance of

responsibility, Petitioner's Total Offense Level for Count One would have been 34.

Petitioner's corresponding advisory sentencing range would have been 262 to 327

months of imprisonment. Additionally, Petitioner would have been subject to an

additional 60-month consecutive sentence for his inevitable conviction on Count Four.

Thus, in the absence of a guilty plea, Petitioner faced a probable sentence of 322 to 397

months of imprisonment. By pleading guilty, Petitioner reduced his advisory sentencing


                                             5
range to 188 to 235 months. (ECF No. 22, at 18.) In light of the foregoing

circumstances, Petitioner fails to demonstrate any possibility that he would have pied not

guilty and insisted on going to trial if his attorney advised him regarding the

consequences under 21 U.S.C.A. § 862 of pleading guilty. Claim 2 will be dismissed.

       C.     Claim 3

       In Claim 3, Petitioner faults counsel for not arguing that "the sentence espoused in

the Pre-Sentencing Report was ... at odds with ... more current and modern defendants

with similar cases ...." (ECF No. 30, at 10 (spelling corrected).) Thereafter, Petitioner

directs the Court to statistics and other defendants who were adjudged career offenders

and received a variant sentence below the advisory guideline range or at the bottom of the

guideline range. (Id. at 10-12.) Counsel, however, cited statistics and a host of cases for

the proposition that "[d]istrict courts around the country have imposed sentences below

the career offender guideline range, finding that the guideline is flawed and/or imposes a

sentence too harsh for the individual." (ECF No. 21, at 2-3 (citations omitted).)

Petitioner fails to demonstrate that counsel performed deficiently or that he was

prejudiced by the alleged omission of counsel Petitioner asserts here. Accordingly,

Claim 3 will be dismissed.

               III. CONCLUSION AND FURTHER PROCEEDINGS

       Petitioner's Motion to Resubmit Previously Submitted Motion for Summary

Judgment (ECF No. 40) will be granted. Petitionees Motions for Summary Judgment

(ECF Nos. 39, 44) will be denied. Claims 2 and 3 will be dismissed. Claim 1 will be set

for an evidentiary hearing. Counsel will be appointed to represent Petitioner on Claim 1.


                                             6
Within eleven ( 11) days of the date of entry hereof, counsel for Petitioner and the

Government shall contact to the Court to set the matter for an evidentiary hearing.

       An appropriate Order will accompany this Memorandum Opinion.


                                                   ~              Isl
                                                 Henry E. Hudson
                                                 Senior United States District Judge
Date:1l/a't('(
            1
              20/ "i
Richmond,irgmia




                                             7
